DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 7/28/21 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Azibert et al. (US Patent No. 5,333,882).
Regarding claim 5, the Azibert reference discloses an assembly for rotational equipment (Figs. 1-6), comprising: 
a stationary structure (14); 
a rotating structure (12) rotatable about an axis and comprising a seal land (20,66); 
a seal element (54) configured to seal a gap between the stationary structure and the seal land (Figs. 1-6), the seal element extending circumferentially about the axis, and the seal element axially contacting the seal land (Figs. 1-6); and 
an anti-rotation lock (106) projecting radially into the stationary structure and the seal element, the anti-rotation lock configured to at least substantially prevent rotation of the seal element relative to the stationary structure (Figs. 1-2B) and the anti-rotation lock comprising a pin (e.g. 107) with a cylindrical body (Fig. 3).
Regarding claim 6, the Azibert reference discloses an inner portion of the pin projects radially into an aperture in the seal element; and an outer portion of the pin projects radially into a slot in the stationary structure (Figs. 2A and 2B).

Allowable Subject Matter
Claims 1-4 and 7-15 are allowed.

Response to Arguments
Applicant's arguments filed 7/28/21 have been fully considered but they are not persuasive.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  








/GILBERT Y LEE/Primary Examiner, Art Unit 3675